
	

114 S3251 IS: Relief from Obamacare Mandate Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3251
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Cotton (for himself, Ms. Ayotte, Mr. McCain, Mr. Lankford, Mr. Johnson, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exemption to the individual mandate to
			 maintain health coverage for certain individuals whose premium has
			 increased by more than 10 percent, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Relief from Obamacare Mandate Act of 2016. 2.Modifications to exemption to requirement to maintain health coverage (a)Exemption for Individuals with excessive premium increasesSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Individuals with excessive premium increasesAny applicable individual for any month during a calendar year if such applicable individual resides in a State in which either—
 (A)the average premium for self-only coverage for the second lowest cost silver plan within the State for such calendar year is more than 10 percent greater than the average premium for self-only coverage for the second lowest cost silver plan within the State for the preceding calendar year, or
 (B)the average premium for family coverage for the second lowest cost silver plan within the State for such calendar year is more than 10 percent greater than the average premium for family coverage for the second lowest cost silver plan within the State for the preceding calendar year.
						.
 (b)Modification of rules for determining affordabilitySection 5000A(e)(1)(B)(ii) is amended— (1)by inserting the sum of  before the annual premium for the lowest cost bronze plan, and
 (2)by inserting and the maximum annual deductible for such plan after through the Exchange). (c)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act.
			3.Repeal of distributions for medicine qualified only if for prescribed drug or insulin
 (a)HSAsSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (b)Archer MSAsSubparagraph (A) of section 220(d)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by striking subsection (f). (d)Effective dates (1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid with respect to taxable years beginning after December 31, 2015.
 (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred with respect to taxable years beginning after December 31, 2016.
				4.Repeal of limitation on health flexible spending arrangements under cafeteria plans
 (a)In generalSection 125 of the Internal Revenue Code of 1986 is amended— (1)by striking subsection (i), and
 (2)by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			5.Repeal of tax on health savings accounts
 (a)HSAsSection 223(f)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 10 percent. (b)Archer MSAsSection 220(f)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 15 percent.
 (c)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2016.  